The CouRT
held that the property was well laid, and proved as laid. The confession of the prisoner bein£ given in evidence, the Court instructed the jury that they must believe or reject the whole.
Cranch, J., doubted.
In the same conversation, the prisoner offered the witness a watch, and a deed of his house, if he would suffer him to escape.
The Court instructed the jury that this offer of the watch and deed was a separate fact, not depending on the confession before alluded to, and therefore good evidence by itself.
Kilty, C. J., doubting.